Exhibit BENEFICIAL OWNER ELECTION FORM The undersigned acknowledges receipt of your letter and the enclosed materials referred to therein relating to the grant of non-transferable rights (the “Subscription Rights”) to purchase shares of common stock, par value $0.001 per share (the “Common Stock”), of Hotel Outsource Management International, Inc. (the “Company”). With respect to any instructions to exercise (or not to exercise) Subscription Rights, the undersigned acknowledges that this form must be completed and returned such that it will be received by you by 5:00p.m., New York City time, on [], 2008, the last business day prior to the scheduled expiration date of the Rights Offering. This will instruct you whether to exercise Subscription Rights to purchase shares of the Company’s Common Stock distributed with respect to the shares of the Company’s Common Stock held by you for the account of the undersigned, pursuant to the terms and subject to the conditions set forth in the Prospectus and the related “Instructions for Use of Hotel Outsource Management International, Inc. Rights Certificates.” CHECK THE APPLICABLE BOXES AND PROVIDE ALL REQUIRED INFORMATION Box 1. ¨Please DO NOT EXERCISE RIGHTS for shares of Common Stock. Box 2.¨ Please EXERCISE RIGHTS for shares of Common Stock as set forth below: A.Number of Shares
